Sherwood, Judge,
delivered the opinion of the court.
O. E. Spencer, the sheriff of Jasper county, was fined for contempt by the Lawrence circuit court, for refusing to serve a subpoena in a civil cause.
It is impossible for ns to notice the error assigned, as although the bill of exceptions recites that a judgment was rendered for the fine, yet the judgment does not appear iii the record. (Silvey vs. Summer, 51 Mo., 199; Dale vs. Copple, 53 Mo., 321.)
■The writ of error will therefore be dismissed.
All tlie other judges concur.